DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-20 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 7/27/2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 7/27/2022 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the claims do not fall within one of the enumerated groupings of abstract ideas as set forth in the Revised Patent Subject Matter Eligibility Guidance, and are directed to a practical application of performing a sales facilitation operation via a sales facilitation architecture. Further arguments are made that the specification paragraph [0017] clearly sets forth that the sales facilitation operation improves computer efficiency, and thus, the efficiency of the information handling system, by facilitating the sales facilitation operation, and becomes a specialized computing device. Comparisons are also made to Example 42 of the Subject Matter Eligibility Examples.
Examiner respectfully disagrees. While the Applicant’s specification may disclose alleged improvements to processor efficiency, the specification merely recites the alleged improvements with no further detail to how the claim set creates such an improvement. The instant claims are directed to an abstract idea, and does not integrate the abstract idea into a practical application. The additional elements recited in the instant claims are only to generic computing components that implement the abstract idea on a computing environment, and do not make up a specialized computing device. The information handling system merely uses the generic computing components that are programmed to perform any abstract idea. As such, it can be interpreted that the instant claims only make the abstract idea more efficient, and there are not actual changes/improvements to any computing components. The claims are wholly directed to the abstract idea of facilitating sales operations, and are not directed to how the processor functions. If there are any improvements in processor efficiency, they are only within the performance of the abstract idea itself, and the ability of the processor remains unchanged. 
The comparisons to Example 42 of the Subject Matter Eligibility Examples are also inapposite. The instant claims are not directed to any technical matters, and only recite steps to identify and obtain information to perform sales facilitation operations with a very high level of generality, unlike in Example 42 where the claims are specifically directed to the sharing of information in real time in a standardized format between remote users. As discussed in the disclosure of Example 42, the aim of claim 1 was to a technical problem of multiple users entering data in non-uniform formats. The instant claims are more comparable to claim 2 of Example 42, which are directed to certain methods of organizing human activity with recitation of generic computing components, and generally apply the abstract idea on a generic computer.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.

The Applicant’s arguments filed on 7/27/2022 with respect to the rejection under 35 U.S.C. 103 have been fully considered, and are persuasive. The prior art does not disclose where the orchestration service is one of the API services of the plurality of API services. Deegalla discloses where the management of the API services is an overarching gateway or module within the services platform.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more. 

Step 1:
Claims 1-6 are directed to a method, which is a process. Claims 7-12 are directed to a system, which is an apparatus. Claim 13-20 are directed to a non-transitory computer-readable storage medium, which is an article of manufacture. Therefore, the claims are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 7 as representative, claim 7 sets forth the following limitations reciting the abstract idea of obtaining information and performing sales facilitation techniques based on the information:
identifying a plurality of assets within a complex asset environment, the complex asset environment comprising a collection of interrelated assets implemented to work in combination with one another for a particular purpose, the interrelated assets comprising tangible assets and intangible assets;
obtaining information regarding each of the plurality of assets within the complex asset environment, the information regarding each of the plurality of assets comprising information from a plurality of data sources, the plurality of data sources comprising an asset configuration data source, a customer relationship data source and a sales facilitations data source;
performing the sales facilitation operation using the information regarding each of the plurality of assets within the complex asset environment, the sales facilitation operation being performed via a sales facilitation architecture;

The recited limitations above set forth the process for obtaining information and performing sales facilitation techniques based on the information. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 7 does recite additional elements, such as:
a processor;
a data bus coupled to the processor;
a non-transitory, computer-readable medium embodying computer program code for performing a sales facilitation operation, the non-transitory computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor;
the sales facilitation architecture is contained within a sales facilitation environment, the sales facilitation environment comprising a plurality of repositories of sales facilitation data;
the sales facilitation architecture is implemented with an application program interface (API), the application program interface comprising a plurality of API services, the plurality of API services comprising an orchestration service, the orchestration service orchestrating other APIU services of the plurality of API services, the API being implemented to provide an interface to the plurality of repositories of sales facilitation data.
Taken individually and as a whole, claim 7 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the claims recite additional elements, the additional elements are generic computing components as they are known in the art. As disclosed in paragraph [0127] of Applicant’s specification, the instructions can be provided to any processor, including a general purpose computer to perform the abstract idea. Furthermore, paragraph [0016] and Figure 1 provide a very general description of the information handling system as  including a processor, I/O devices, and a hard drive. The recitation of APIs are disclosed at a very high level of generality, and are insignificant extra-solution activity to implement the abstract idea on a computing environment. As discussed in paragraph [0089] of the Applicant’s specification, the APIs are familiar to skilled practitioners of the art. As such, it is clear that known computing components are merely being leveraged to implement the abstract idea on a computing environment. 
In view of the above, under Step 2A (Prong 2), claim 7 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to claim 7, taken individually or as a whole, the additional elements of claim 7 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 7 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (obtaining information…, etc.), performing repetitive calculations (performing the sales facilitation operation…, etc.), and storing and retrieving information in memory (see MPEP 2106.05(d)(II)).
Even when considered as an ordered combination, the additional elements of claim 7 do not add anything further than when they are considered individually.
In view of the above, representative claim 7 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 1 (method) and independent claim 13 (non-transitory computer readable medium), the claims recite substantially similar limitations as set forth in claim 7. The additional elements of claims 1 and 13 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 7 (system). As such, claims 1 and 13 are rejected for at least similar rationale as discussed above.

Dependent claims 2-6, 8-12, and 14-20 recite further complexity to the judicial exception (abstract idea) of claim 7, such as by further defining the algorithm for obtaining information and performing sales facilitation techniques based on the information. Thus, each of claims 2-6, 8-12, and 14-20 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-6, 8-12, and 14-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 7, and 13.

Allowable Subject Matter
Though the claims remain rejected on other grounds, the following is an Examiner’s statement of reasons for indicating allowable subject matter over the prior art:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, nor renders obvious, the features of Applicant’s invention.

The most pertinent prior art made of record includes Marr (US 9,886,677 B1), Deegalla (US 20190138994 A1), and PTO-892 Reference U.

Marr discloses a system for monitoring, maintaining, tracking, and integrating inventory items in one system to detect issues and generate remedial actions. Purchases of new inventory items are facilitated, and remedial actions and solutions are generated, using various data centers that are monitored by the system. However, Marr does not disclose where a plurality of API services comprises an orchestration service to orchestrate the other API services.

Deegalla discloses a system for implementing an integrated digital customer experience using API services to enable a continuous integration of mobile device services. Deegalla discloses an API gateway and support modules that manage various API services to implement the system. However, the API gateway and support modules are overarching system managing the API services, and are not an orchestration service that is one of the plurality of API services.

PTO-892 Reference U discloses important principles of data centers, and how they are important in reliably delivering business value. The various contents of the article disclose methods of turning data centers into cost-reducing profit centers. However, PTO-892 Reference U does not disclose where a plurality of API services comprises an orchestration service to orchestrate the other API services.

In addition, the Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art, because any combination of the evidence at hand for the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only from the Applicant’s disclosure.
It is hereby asserted by the Examiner, that in light of the above, and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Notably, however, the claims remain rejected under 35 U.S.C. 101. These rejections must also be overcome.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625